DETAILED ACTION

The amendment filed on December 17, 2021 has been entered. Upon further consideration, new/modified grounds of rejection have been made in this Office action which were not necessitated by applicant’s amendment. Accordingly, this Office action is being made nonfinal.

Information Disclosure Statement
The information disclosure statements filed on December 17, 2021 and January 7, 2021 have been received and the references listed thereon have been considered.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, lines 7-8, the recitation “relatively move the workpiece supporting unit and the cutting unit, thereby forming the groove at the cutting position” is vague and indefinite as to whether it refers to the “relatively move …” recitation in claim 6, lines 22-
In claim 9, lines 8-9, the recitation “relatively moving the workpiece supporting unit and the cutting unit, thereby forming the groove at the cutting position” is vague and indefinite as to whether it refers to the “relatively moving …” step in claim 8, lines 11-12 and claim 9, lines 2-3 which results in “thereby forming” the recited grooves or to another such “relatively moving” step.
In claim 11, lines 6-7, the recitation “relatively move the workpiece supporting unit and the cutting unit based on the calculated cutting position, thereby forming the grooves on the surface of the workpiece” is vague and indefinite as to whether it refers to the “relatively move …” recitation in claim 6, lines 22-24 which “thereby forms” the recited grooves or to another such “relatively move” function.
In claim 12, lines 5-6, the recitation “relatively moving the workpiece supporting unit and the cutting unit based on the calculated cutting position, thereby forming the grooves on the surface of the workpiece” is vague and indefinite as to whether it refers to the “relatively moving …” step in claim 10, lines 16-18 which results in “thereby forming” the recited grooves or to another such “relatively moving” step.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processor” in claims 1-6, and 11; and
“adjuster” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al., U. S. Pub. No. 2010/0011920.
Regarding claim 1 and the claims dependent therefrom, Akiyama substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a workpiece supporting unit, including a rotary table (e.g., 18, 19, which is a rotary “table” in the same manner as the present invention), configured to support the workpiece so that the workpiece is rotatable around a first axis (e.g., a z-axis that extends through 19 and 25 as viewed in Fig. 2);
a cutting unit having a blade (e.g., 36, see Fig. 4; 39; see Figs. 3, 6) configured to cut the surface of the workpiece supported by the workpiece supporting unit;
a sensor unit, including a sensor (e.g., distance sensor 64), configured to measure the surface of the workpiece; and

calculate a surface shape of the surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece from the sensor unit (e.g., the sensor detects the surface of the workpiece and measures the distance from the sensor to the surface and since the distance will not substantially change, it will detect upon rotation of the workpiece that the shape of the surface is cylindrical with a measured radius, the measured radius being the detected surface minus the distance to the rotational center axis) and
calculate a cutting position at which a groove is formed on the surface of the workpiece based on the shape of the surface of the workpiece and an interval of a plurality of grooves, including the groove, to be formed on the surface of the workpiece (e.g., the position that the groove is formed is known location and the interval of grooves is predetermined, and the apparatus of Akiyama uses calculations to move the cutter to and position the cutter in the cutting position including each cutting position along the length of the workpiece); and
relatively move the workpiece supporting unit and the cutting unit based on the cutting position that is calculated, thereby forming the plurality of grooves on the surface of the workpiece (e.g., as shown in Fig. 6 and described in paragraph 0048).
[claim 2] wherein the processor is further configured to:
calculate a position of a vertex (e.g., a bottom of a groove) of the surface of the workpiece in a direction along a second axis (e.g., a radial axis with respect to the rotation axis) which is perpendicular to the first axis and parallel to an incision direction of the blade, wherein
the processor is further configured to detect positions of vertices, including the position of the vertex of the surface of the workpiece, at a plurality of rotation positions (e.g., sequentially prior to each cut being made) to which the workpiece is rotated around the first axis from a reference rotation position of the workpiece by predetermined rotation angles (e.g., see Fig. 6), and
calculate positions of a plurality of points on the surface of the workpiece at the reference rotation position based on the positions of the vertices at the plurality of rotation positions and the rotation angles from the reference rotation position (e.g., a position calculation is performed for each cut), and
calculate a surface shape function representing the shape of the surface of the workpiece based on the positions of the plurality of points (e.g., as the workpiece rotates, plural points based on the frequency of measurements taken by a particular sensor will be detected);
[claim 3] wherein
the processor is further configured to rotate the workpiece around the first axis based on the surface shape of the surface of the workpiece and the cutting position at which the groove is formed on the surface of the workpiece so that the cutting position matches a vertex in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade, and relatively move the workpiece 
[claim 4 (from 3)] wherein the processor is further configured to:
calculate a normal line to the surface of the workpiece at the cutting position based on the surface shape of the surface of the workpiece (e.g., the line at which the cutter is moved, radially with respect to the workpiece, into the workpiece toward the workpiece center), and
rotate the workpiece around the first axis so that the normal line is parallel to the direction along the second axis which is perpendicular to the first axis and parallel to the incision direction of the blade, and relatively move the workpiece supporting unit and the cutting unit, thereby forming the groove at the cutting position (e.g., as shown in Fig. 6 and described in paragraph 0048);
[claim 7] further comprising
an adjuster (e.g., servomotor 20), operatively connected to the workpiece supporting unit, and configured to adjust a fixing surface on which the workpiece is fixed in the workpiece supporting unit, and to adjust the incision direction of the blade.
Regarding claim 6, Akiyama substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a workpiece supporting unit, including a rotary table (e.g., 18, 19, which is a rotary “table” in the same manner as the present invention), configured to support the 
a cutting unit having a blade (e.g., 36, see Fig. 4; 39; see Figs. 3, 6) configured to cut the surface of the workpiece supported by the workpiece supporting unit;
a sensor unit, including a sensor (e.g., distance sensor 64), configured to measure the surface of the workpiece; and
a processor (e.g., 50; see Fig. 4), operatively connected to the workpiece supporting unit, the cutting unit, and the sensor unit, configured to:
calculate a position of a vertex of the surface (e.g., a bottom of a groove) of the workpiece in a direction along a second axis (e.g., a radial direction with respect to the z-axis) which is perpendicular to the first axis and parallel to an incision direction of the blade based on a measurement result of the surface of the workpiece from the sensor unit, and detect positions of vertices (e.g., each groove bottom), including the position of the vertex of the surface of the workpiece, at a plurality of rotation positions to which the workpiece is rotated around the first axis from a reference rotation position of the workpiece by predetermined rotation angles;
calculate positions of a plurality of points on the surface of the workpiece at the reference rotation position based on the positions of the vertices at the plurality of rotation positions and the rotation angles from the reference rotation position (e.g., as disclosed when cutting the plurality of grooves), and
calculate a surface shape function representing a shape of the surface of the workpiece based on the positions of the plurality of points (e.g., the sensor 
relatively move the workpiece supporting unit and the cutting unit based on the surface shape function representing the shape of the surface of the workpiece that is calculated, thereby forming a plurality of grooves on the surface of the workpiece (e.g., as shown in Fig. 6 and described in paragraph 0048);
[claim 11] wherein the processor is configured to:
calculate a cutting position at which a groove of said grooves is formed on the surface of the workpiece based on the surface shape function and an interval of the grooves to be formed on the surface of the workpiece (e.g., the position that the groove is formed is known location and the interval of grooves is predetermined, and the apparatus of Akiyama uses calculations to move the cutter to and position the cutter in the cutting position including each cutting position along the length of the workpiece); and
relatively move the workpiece supporting unit and the cutting unit based on the calculated cutting position, thereby forming the grooves on the surface of the workpiece (e.g., as shown in Fig. 6 and described in paragraph 0048).
Regarding claim 8 and the claim(s) dependent therefrom, Akiyama substantially discloses applicant’s claimed invention, and specifically discloses a device on which except for the limitations shown in italics and grayed-out) as follows:
a workpiece processing method for processing a workpiece having an outwardly-convex curved-surface-shape surface (e.g., see Figs. 4, 6), comprising:
supporting the workpiece on a workpiece supporting unit, including a rotary table (e.g., 18, 19), so that the workpiece is rotatable around a first axis (e.g., a z-axis that extends through 19 and 25 as viewed in Fig. 2);
measuring the surface of the workpiece by a sensor unit, including a sensor (e.g., distance sensor 64),
calculating a shape of the surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece from the sensor unit (e.g., the sensor detects the surface of the workpiece and measures the distance from the sensor to the surface and since the distance will not substantially change, it will detect upon rotation of the workpiece that the shape of the surface is cylindrical with a measured radius, the measured radius being the detected surface minus the distance to the rotational center axis) and
calculating a cutting position at which a groove is formed on the surface of the workpiece based on the shape of the surface of the workpiece and an interval of the a plurality of grooves, including the groove, to be formed on the surface of the workpiece (e.g., the position that the groove is formed is known location and the interval of grooves is predetermined, and the apparatus of Akiyama uses calculations to move the cutter to and position the cutter in the cutting position including each cutting position along the length of the workpiece); and

[claim 9] wherein relatively moving the workpiece supporting unit and the blade includes:
rotating the workpiece around the first axis based on the shape of the surface of the workpiece (e.g., the workpiece is cylindrical and thus it is rotated around the center axis of the cylindrical workpiece) and the cutting position at which the groove is formed on the surface of the workpiece so that the cutting position matches a vertex (e.g., the bottom of a groove) in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade, and
relatively moving the workpiece supporting unit and the cutting unit, thereby forming the groove at the cutting position (e.g., as shown in Fig. 6 and described in paragraph 0048).
Regarding claim 10, Akiyama substantially discloses applicant’s claimed invention, and specifically discloses a device on which almost every active step is performed (except for the limitations shown in italics and grayed-out) as follows:
a workpiece processing method for processing a workpiece having an outwardly-convex curved-surface-shape surface (e.g., see Figs. 4, 6), comprising:
supporting the workpiece on a workpiece supporting unit, including a rotary table (e.g., 18, 19), so that the workpiece is rotatable around a first axis (e.g., a z-axis that extends through 19 and 25 as viewed in Fig. 2);
calculating a position of a vertex (e.g., a bottom of a groove) of the surface of the workpiece in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade based on a measurement result of a sensor unit, including a sensor, wherein positions of vertices, including the position of the vertex of the surface of the workpiece, at a plurality of rotation positions to which the workpiece is rotated around the first axis from a reference rotation position of the workpiece by predetermined rotation angles are detected;
calculating positions of a plurality of points on the surface of the workpiece at the reference rotation position based on the positions of the vertices at the plurality of rotation positions and the rotation angles from the reference rotation position, and calculating a surface shape function representing a surface shape of the surface of the workpiece based on the positions of the plurality of points; and
relatively moving the workpiece supporting unit and the blade based on the surface shape function representing the shape of the surface of the workpiece, thereby forming a plurality of grooves on the surface of the workpiece (e.g., as shown in Fig. 6 and described in paragraph 0048);


[claim 12] further including:
calculating a cutting position at which a groove of said grooves is formed on the surface of the workpiece based on the surface shape function and an interval of the grooves to be formed on the surface of the workpiece (e.g., the position that the groove is formed is known location and the interval of grooves is predetermined, and the apparatus of Akiyama uses calculations to move the cutter to and position the cutter in 
relatively moving the workpiece supporting unit and the cutting unit based on the calculated cutting position, thereby forming the grooves on the surface of the position (e.g., as shown in Fig. 6 and described in paragraph 0048).
Thus, Akiyama lacks a processor configured to perform, and steps for performing, the specific calculating functions to calculate the surface shape of the workpiece and to perform the various calculations and the corresponding method steps as follows:
(a)	calculating a surface shape as follows:
[from claim 1] calculate a surface shape of the surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece from the sensor unit;
[from claim 2] calculate a surface shape function representing the shape of the surface of the workpiece based on the positions of the plurality of points;
[from claim 6] calculate a surface shape function representing a shape of the surface of the workpiece based on the positions of the plurality of points;
[from claim 8] calculating a shape of the surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece from the sensor unit;
[from claim 10] calculating a surface shape function representing a surface shape of the surface of the workpiece based on the positions of the plurality of points; and
(b)	calculating various positions along the surface as follows:
[from claim 2] calculate a position of a vertex (e.g., a bottom of a groove) of the surface of the workpiece based on the positions of the plurality of points;
[from claim 4] calculate a normal line to the surface of the workpiece at the cutting position based on the surface shape of the surface of the workpiece;
[from claim 6] calculate a position of a vertex (e.g., a bottom of a groove) of the surface of the workpiece in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade based on a measurement result of the surface of the workpiece from the sensor unit;
calculate positions of a plurality of points on the surface of the workpiece at the reference rotation position based on the positions of the vertices at the plurality of rotation positions and the rotation angles from the reference rotation positions; and
[from claim 10] calculating a position of a vertex (e.g., a bottom of a groove) of the surface of the workpiece in a direction along a second axis which is perpendicular to the first axis and parallel to an incision .
Regarding (a), it is respectfully submitted that merely calculating a surface shape or surface shape function would be a matter of simply using the radius detected by the sensor and calculating the circumference of the cylindrical surface for information purposes; such as for displaying on the machine or for recording data on or for the machine for various known and common record-keeping reasons. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a calculation function/step with or on the apparatus of Akiyama for the well-known reasons including those described above.
Regarding (b), it is respectfully submitted that the specific locating operation of the apparatus of Akiyama does not appear to be explicitly described, but it is clear that structure of Akiyama is moved such that the cutting unit arrives at the cutting point for the first groove and at the plurality of points for cutting the subsequent grooves to perform the disclosed cutting operations. It is respectfully submitted that it would have been obvious to one having ordinary skill in the art to provide a calculation indicative of wherein the cutter must be positioned to cut a first groove at a point corresponding to the vertex, as well as the other points corresponding to the subsequent grooves cut into the workpiece, wherein such a calculation would be part of a controller to merely automate the operation of Akiyama and/or make this operation adaptable to different size cylindrical workpieces. Further, such calculations could also be used for information purposes; such as for displaying on the machine or for recording data on or for the machine for various known and common record-keeping reasons. Therefore, it would Akiyama for the well-known reasons including those described above.

Allowable Subject Matter
Claim 5 appears that it would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
For the record, a machine translation in English is being provided for Japanese Publication 06-320392, which was applied as prior art in the previous Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 4, 2022